Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “means for generating a burst of laser pulses” in claim 18. Applicant’s specification discloses that “The ultrafast laser source 816 provides a train of ultrafast laser pulses 820 to the high-speed optical modulator 818 (Para. 0050). 
Such claim limitation(s) is/are: “means for adjusting an envelope of the burst of laser pulses” in claim 18. Applicant’s specification discloses that “the high-speed optical modulator 818, which independently adjusts the amplitude of each pulse so as to obtain a desired burst envelope shape for a particular material processing application (Para. 0057).
Such claim limitation(s) is/are: “means for directing the amplitude adjusted burst of laser pulses” in claim 18.  Applicant’s specification discloses of a method that includes directing the amplitude adjusted burst of laser pulses to the target location (Para. 0013-0014, 0039 and 0047). However, applicant’s specification does not disclose a equivalents structure for a means for directing the laser pulses to the target location.   
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 1. Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate defined structure to perform the claimed function of “a means for directing the amplitude adjusted burst of laser pulse to the target location”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function as claimed because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Specifically, the means plus function language “a means for directing the amplitude adjusted burst of laser pulse to the target location”, is not defined nor specifically shown with sufficient structure in applicant’s claims or specification. The lack of definition of the term “a means for directing the amplitude adjusted burst of laser pulse to the target location” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures. A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a means for directing the amplitude adjusted burst of laser pulse to the target location”. Appropriate correction is required without adding new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 18 recites the limitation "and means for directing the amplitude adjusted burst of laser pulses to the target location" in lines 10-11. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to direct amplitude adjusted burst of laser pulses to a target location. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1-4, 7-11 and 15-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sun et al (US 2006/0131285 A1 hereinafter Sun285’).
With respect to claim 1, Sun285’ discloses of a laser micromachining (i.e. laser ablation or cutting; Para. 0058; Figure 6) method comprising: generating a burst of laser pulses 50; adjusting an envelope of the burst of laser pulses 50b, 50c by: selectively adjusting one or more first laser pulses 52b1-52b3 within the burst 50 to a first amplitude based on processing characteristics (i.e. different materials or different dimension; Para. 0058, 0071; Figures 2A-2C) of a first feature 44 at a target location 38 (Para. 0025-0026, 0039-0040, 0043-0045 and 0071; Figures 3-6); and selectively adjusting one or more second laser pulses 52b4-52b5 within the burst 50 to a second amplitude based on processing characteristics (i.e. different materials or different dimension; Para. 0058, 0071; Figures 2A-2C) of a second feature 44 at the target location 38 (Para. 0025-0026, 0039-0040, 0043-0045 and 0071; Figures 3-6); and directing the amplitude adjusted burst of laser pulses 50 to the target location 38 (Para. 0043-0046 and 0054-0055; Figures 2A-6).

With respect to claim 2, Sun285’, as applied to claim 1, discloses generating the bursts of laser pulses 50 comprises: generating mode-locked laser pulses 52 comprising respective temporal pulse widths of 100 femtoseconds which are less than or equal to approximately 1 nanosecond (Para. 0039, 0049, 0057; Figures 3-5). 

With respect to claim 3, Sun285’, as applied to claim 2, discloses that the respective temporal pulse widths are in a range between approximately 1 nanosecond and approximately 100 femtoseconds (Para. 0039, 0049, 0057; Figures 3-6).  

With respect to claim 4, Sun285’, as applied to claim 2, discloses generating the laser pulses at a repetition rate of 80 MHz which is in a range between approximately 100 kHz and approximately 500 MHz (Para. 0049; Figures 3-6).

With respect to claim 7, Sun285’ discloses of a laser micromachining (i.e. laser ablation or cutting; Para. 0058; Figure 6) method comprising: generating bursts of laser pulses 52 (Para. 0039-0040 and 0043-0046; Figures 3-6); adjusting a burst envelope 50 of a first burst of laser pulses 52 based on a first target type 22 (Para. 0025-0026 and 0043-0046; Figures 2A-6); adjusting a burst envelope 50 of a second burst of laser pulses 52 based on a second target type 22 (Para. 0025-0026 and 0043-0046; Figures 2A-6); directing the first burst of laser pulses 52 to a first target location 38 (Figure 2A-2C) of the first target type 22 (Para. 0043-0046 and 0054-0055; Figures 2A-6); and directing the second burst of laser pulses 52 to a second target location 38 (Figure 2A-2C) of the second target type 22 (Para. 0043-0046 and 0054-0055; Figures 2A-6).  

With respect to claim 8, Sun285’, as applied to claim 7, discloses that that the first target type 22 and the second target type 22 are selected from the group comprising: an electrically conductive link severing target 22 (Para. 0054-0055; Figures 2A-6).  

With respect to claim 9, Sun285’, as applied to claim 7, discloses adjusting the burst envelope 50 of the first burst of laser pulses 52b1-52b3 (Para. 0039-0040 and 0043-0045; Figures 3-5) comprises: selectively adjusting one or more first laser pulses 52b1-52b3 within the burst 50 to a first amplitude (Para. 0025-0026; Figures 4-5) based on processing characteristics (i.e. different materials or different dimension; Para. 0058, 0071; Figures 2A-2C) of a first feature 44 at a target location 38 (Para. 0025-0026, 0039-0040, 0043-0045 and 0071; Figures 3-6); and selectively adjusting one or more second laser pulses 52b4-52b6 within the first burst 50b to a second amplitude based on processing characteristics (i.e. different materials or different dimension; Para. 0058, 0071; Figures 2A-2C) of a second feature 44 at the target location 38 (Para. 0039-0042 and 0071; Figures 3-6).

With respect to claim 10, Sun285’, as applied to claim 9, does disclose selectively adjusting one or more third laser pulses 52b7-52b8, within the first burst 50b to a third amplitude (Para. 0025-002 and 0043-0045; Figures 4-6), wherein the one or more third laser pulses 52b7-52b8 temporally occur between the one or more first laser pulses 52b1-52b3 and the one or more second laser pulses 52b4-52b6 and wherein the third amplitude is substantially zero such that there is a gap between the one or more first laser pulses 52b1-52b3 and the one or more second laser pulses 52b4-52b6 (Para. 0025-0026, 0039-0040, 0043-0045; Figures 4-6).

With respect to claim 11, Sun285’, as applied to claim 9, does discloses selectively adjusting one or more third laser pulses 52b5-52b6 within the second burst 50b to one or more third amplitudes 52b5-52b6 based on processing characteristics (i.e. different materials or different dimension; Para. 0072) of a third feature 44 at the second target location 38 (Para. 0025-0026, 0039-0040, 0043-0045; Figures 4-5); and selectively adjusting one or more fourth laser pulses 52b7-52b8 within the second burst 50b to one or more fourth amplitudes 52b7-52b8 based on processing characteristics (i.e. different materials or different dimension; Para. 0072) of a fourth feature 44 at the second target location 38 (Para. 0025-0026, 0039-0040, 0043-0045; Figures 4-5).

With respect to claim 15, Sun285’, as applied to claim 7, discloses generating the bursts of laser pulses 50 comprises: generating mode-locked laser pulses 52 comprising respective temporal pulse widths of 100 femtoseconds which are less than or equal to approximately 1 nanosecond (Para. 0039, 0049, 0057; Figures 3-5). 

With respect to claim 16, Sun285’, as applied to claim 7, discloses that the respective temporal pulse widths are in a range between approximately 1 nanosecond and approximately 100 femtoseconds (Para. 0039, 0049, 0057; Figures 3-6).  

With respect to claim 17, Sun285’, as applied to claim 15, discloses generating the laser pulses at a repetition rate of 80 MHz which is in a range between approximately 100 kHz and approximately 500 MHz (Para. 0049; Figures 3-6).

With respect to claim 18, Sun285’ discloses of a laser micromachining system (Para. 0046-0047; Figures 4-6) comprising: means for generating 64 a burst of laser pulses 50 (Para. 0046-0047; Figure 6); means for adjusting 106 an envelope 50b of the burst of laser pulses 50 (Para. 0042 and 0047; Figure 6) by: selectively adjusting one or more first laser pulses 52b1-52b2 within the burst 50 to a first amplitude (Para. 0025-0026; Figures 4-5) based on processing characteristics (i.e. different materials or different dimension; Para. 0058, 0071; Figures 2A-2C) of a first feature 22 (i.e. link)  at a target location 38 (Para. 0039-0042 and 0071; Figures 3-6); and selectively adjusting one or more second laser pulses 52b3-52b5 within the burst 50 to a second amplitude (Para. 0025-0026; Figures 4-5) based on processing characteristics (i.e. different materials or different dimension; Para. 0058, 0071; Figures 2A-2C) of a second feature 22 (i.e. link) at the target location 38 (Para. 0039-0042 and 0071; Figures 3-6); and means for directing 62 the amplitude (Para. 0025-0026; Figures 4-5) adjusted burst of laser pulses 50 to the target location 38 (Para. 0054-0055 and 0071-0072; Figures 3-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2006/0131285 A1 hereinafter Sun285’) in view of Sun et al (US 6,574,250 B2 herein after Sun250’).
With respect to claim 5, Sun285, as applied to claim 2, does not explicitly discloses generating the burst of laser pulses comprises: generating the burst within a temporal width in a range between approximately 1 nanosecond and approximately 1microsecond..
However, Sun250’ teaches of generating the burst of laser pulses 50 comprises: generating the burst 50 within a temporal width of 10 ns to 200ns which is in a range between approximately 1 nanosecond and approximately 1 microsecond (Col. 4, lines 7-20; Figures 3-6).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the step of modifying the burst temporal width as taught by Sun285’ by incorporating the burst temporal width as taught by Sun250’, thus providing an ultrashort laser pulse to minimize the heating at the processing area. 

With respect to claim 6, Sun285’, as applied to claim 5, discloses that the target location 38 is selected from a group of target types comprising: an electrically conductive link severing target 22 (Para. 0054-0055; Figures 2A-6). 

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2006/0131285 A1 hereinafter Sun285’) in view of Sun et al (US 6,806,440 B2 hereinafter Sun440’).
With respect to claim 12, Sun285’, as applied to claim 11, does not explicitly disclose adjusting a burst envelope of a third burst of laser pulses based on a third target type; and directing the third burst of laser pulses to a third target location of the third target type.
Sun440’ teaches adjusting a burst envelope 50c of a third burst of laser pulses 60c based on a third target type (Col. 4, lines 15-24; Col. 5, lines 1-18; Figures 1-2B); and directing the third burst of laser pulses 60c to a third target location 31 of the third target type (i.e. layers or materials of the work piece; Col. 4, lines 15-24; Col. 5, lines 1-18; Figures 1-2B). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the step of adjusting the first and second laser pulses within a burst as taught by Sun285’ by adding the incorporation of the step of adjusting the laser pulses within a third burst as taught by Sun440’, thus reducing drilling time by adjusting the amplitude of the laser pulses to suit the size, depth, and material of the workpiece layers to be processed.

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2006/0131285 A1 hereinafter Sun285’) in view of Sun et al (US 6,574,250 B2 herein after Sun250’).
With respect to claim 13, Sun285’, as applied to claim 7, does not explicitly discloses generating the bursts of laser pulses comprises: generating successive bursts at a repetition rate between approximately 1 kHz and approximately 500 kHz.
However, Sun250’ does teaches of generating the bursts of laser pulses 52 comprises: generating successive bursts at a repetition rate of 0-5kHz which is between approximately 1 kHz and approximately 500 kHz (Col. 6, lines 36-52; Figures 3-6). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the step of modifying the repetition rate as taught by Sun285’ by incorporating the repetition rate as taught by Sun250’, thus providing an ultrashort laser pulse at a higher frequency conversion efficiency. 
  
With respect to claim 14, Sun285, as applied to claim 7, does not explicitly discloses generating the bursts of laser pulses comprises: generating mode-locked laser pulses comprising respective temporal pulse widths that are less than or equal to approximately 1 nanosecond.
However, Sun250’ teaches of generating the bursts of laser pulses 52 comprises: generating each burst with a temporal width of 10 ns to 200ns which is in a range between approximately 1 nanosecond and approximately 1 microsecond (Col. 4, lines 7-20; Figures 3-6).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the step of modifying the burst temporal width as taught by Sun285’ by incorporating the burst temporal width as taught by Sun250’, thus providing an ultrashort laser pulse to minimize the heating at the processing area. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rowe et al (US 2007/0073279 A1) Gu et (US 2006/0108337 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        June 16, 2022
/JOEL M ATTEY/Primary Examiner, Art Unit 3763